Exhibit 10.1
EXECUTIVE SEVERANCE AGREEMENT
     THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of the 12th
day of August, 2010 (the “Effective Date”), is entered into by and between
NAVARRE CORPORATION, a Minnesota corporation, (the “Company”), and Ward Thomas,
an individual residing in the State of Minnesota (the “Executive”).
     WHEREAS, Executive is being hired to hold a key position as a Divisional
President of the Company and will be considered an integral part of the
Company’s management;
     WHEREAS, the Company desires to promote the stability of the Company by
providing the Executive with appropriate assurances with respect to certain
events that result in the Executive’s involuntary termination as described more
fully herein; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that this Agreement is in the best interests of the Company and its shareholders
in order to secure Executive’s services.
     NOW, THEREFORE, in consideration of the above recitals and the mutual
promises contained in the Agreement, it hereby agreed by and between the parties
as follows:
1. DEFINITIONS. For purposes of this Agreement the following definitions apply:
a. “Base Salary” means the Executive’s then current base salary as adjusted from
time to time.
b. “Cause” means a termination of Executive’s employment by the Company or its
successor due to any of the following:
(i) Executive’s conviction of, or the entering by Executive of a plea of nolo
contendere to, any felony charge or to any non-felony crime involving
misrepresentation, fraud or moral turpitude;
(ii) Executive’s gross neglect, willful malfeasance or willful misconduct in
connection with his employment hereunder which has had or could have a material
adverse effect on the business or reputation of the Company and its
subsidiaries, unless Executive reasonably believed in good faith that such act
or non-act was in the best interests of the Company;
(iii) A substantial and continual refusal by Executive to perform Executive’s
assigned duties, responsibilities or obligations (provided that such duties,
responsibilities or obligations are lawful and further provided that the failure
to perform is not due to incapacity caused by a disability) that continues for
thirty (30) days after receipt by Executive of written notice from the Company
identifying the duties, responsibilities or obligations not being performed;
(iv) A violation by Executive of any policy of the Company or its successor that
is generally applicable to all employees or all officers of the Company or its
successor including, but not limited to, policies concerning insider trading or
sexual harassment, or the Company’s code of conduct, that Executive knows or
reasonably should know could

1



--------------------------------------------------------------------------------



 



reasonably be expected to result in a material adverse effect on the Company or
its successor, unless such violation is capable of being cured and is not cured
within thirty (30) days after receipt of notice thereof from the Company;
(v) Any fraudulent or dishonest action, or failure to act, with respect to the
business or affairs of the Company or its successor or breach of the duty of
loyalty toward the Company or its successor, including, without limitation,
providing false or misleading information to the Company or its successor;
(vi) Executive’s failure to cooperate, if requested by the Board, with any
investigation or inquiry into his or the Company’s (or its successor’s) business
practices, whether internal or external, including, but not limited to
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry; or
(vii) Any material breach by Executive of the provisions of Paragraphs 4, 5, or
6 of this Agreement, unless such violation is capable of being cured and is not
cured within thirty (30) days after receipt of notice thereof from the Company.
     c. “Change in Control” shall mean a transaction involving any of the
following:
(i) the occurrence of (a) any sale, lease, exchange or other transfer of all or
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a corporation that is not controlled by the
Company, or (b) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
Company stock would be converted into cash, securities or other property, other
than a merger of the Company in which shareholders immediately prior to the
merger have the same proportionate ownership of stock of the surviving
corporation immediately after the merger;
(ii) the occurrence of a change in control of the Company of a nature that would
be required to be reported (assuming such event has not been “previously
reported”) in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement;
(iii) the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any Person that such Person has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;
(iv) the occurrence of any transaction whereby individuals who constitute the
board of directors of the Company prior to the transaction cease for any reason
to constitute at least a majority thereof following the transaction; or
(v) individuals who constitute the board of directors of the Company prior to
the transaction cease for any reason to constitute at least a majority thereof
immediately thereafter.
     d. “Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



e. “Good Reason” means a termination of Executive’s employment by the Executive
for any of the following events, provided that Executive shall have delivered a
written notice to the Company or its successor within thirty (30) days of his
having actual knowledge of the occurrence of one of such events, stating that he
intends to terminate his employment for Good Reason and specifying the factual
basis for such termination, and such event shall not have been cured by the
Company or its successor within thirty (30) days of the receipt of such notice,
and further provided that the termination of Executive’s employment occurs no
later than six months (6) months following the initial existence of one of such
events:
(i) A material diminution in Executive’s Base Salary from that in effect as of
the Effective Date;
(ii) A material diminution in Executive’s duties, responsibilities or authority
from that in effect as of the Effective Date; or
(iii) A material change in the geographic location of Executive’s principal
place of employment from that in effect as of the Effective Date.
f. “Severance Event” means either: (i) the effective date of the termination of
Executive’s employment by the Company for any reason other than for Cause, or
(ii) the effective date of the termination of Executive’s employment for Good
Reason. A Severance Event shall not include a termination of Executive’s
employment as a result of Executive’s death. The term “termination of
employment” and other similar terms used in this Agreement shall be construed to
have the same meaning as is given to the term “separation from service” in
Section 409A of the Code.

2.   TERM OF AGREEMENT. This Agreement shall be effective as of the Effective
Date and shall continue through December 31, 2011. As of December 31, 2011, and
on each December 31 thereafter, the Agreement shall automatically be extended
for one additional year unless, not later than the preceding June 30, either
party shall have given notice that such party does not wish to extend the
Agreement term.   3.   SEVERANCE PAYMENTS.

a. Executive shall be entitled to the following severance payments in
consideration of and contingent following the later to occur of (i) the
execution and delivery by Executive of a general release of all claims
substantially in the form attached hereto as Exhibit A, and (ii) the expiration
of any applicable revocation period in connection therewith.
b. Upon the occurrence of a Severance Event within the first twelve (12) months
of Executive’s employment:
(i) Subject to Paragraph 3f below, an amount equal to one-half of Executive’s
then current Base Salary.
c. Upon the occurrence of a Severance Event after Executive’s first anniversary
of employment:
(i) Subject to Paragraph 3f below, an amount equal to Executive’s then current
Base Salary; and

3



--------------------------------------------------------------------------------



 



(ii) In full substitution for Executive’s rights under the Company’s annual
incentive bonus plan, a substitute incentive award equal to the average amount
of the annual incentive award earned and paid to the Executive with respect to
the preceding three (3) fiscal years. To the extent that Executive has not been
employed by the Company for at least three (3) years, such substitute incentive
award will be equal to the average amount of the annual incentive award earned
and paid to the Executive for the fiscal years that have been completed during
the term of his employment.
d. Upon the occurrence of a Severance Event within one (1) year following a
Change in Control, and Executive is not offered reasonably comparable
employment, defined as same or greater compensation, same or greater job
responsibility and same geographical region (within 30 miles) of employment,
with a successor entity:
(i) Subject to Paragraph 3f below, an amount equal to Executive’s then current
Base Salary; and
(ii) In full substitution for Executive’s rights under the Company’s annual
incentive bonus plan, a substitute incentive award equal to the average amount
of the annual incentive award earned and paid to the Executive with respect to
the preceding three (3) fiscal years. To the extent that Executive has not been
employed by the Company for at least three (3) years, such substitute incentive
award will be equal to the average amount of the annual incentive award earned
and paid to the Executive for the fiscal years that have been completed during
the term of his employment.
e. Any severance payment shall be made in a lump sum within thirty (30) days
after the effective date of the termination of employment.
f. If applicable, the severance amount provided for above will be offset by any
income protection benefits payable to Executive during the first twelve months
of a qualifying disability under the Company’s group short-term and long-term
disability insurance plans.
g. Notwithstanding the foregoing to the contrary, in no event shall the amount
due and payable hereunder constitute a “Parachute Payment” within the meaning of
the Section 280G(b)(2) of the Code. In the event that any portion of the
severance payment would be deemed a Parachute Payment, the amount of the
severance payment shall be reduced only to the extent necessary to eliminate any
such treatment or characterization.
h. It is the intent of the parties that payments under this Agreement comply
with Section 409A of the Code, and, accordingly, to interpret, to the maximum
extent permitted, this Agreement to be in compliance therewith. If the Executive
notifies the Company in writing (with specificity as to the reason therefore)
that the Executive believes that any provision of this Agreement (or of any
payment of compensation under this Agreement) would cause the Executive to incur
any additional tax or interest under Section 409A of the Code, and the Company
concurs with such belief or the Company (without any obligation whatsoever to do
so) independently makes such determination, the parties shall, in good faith,
reform such provision to try to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified by the parties
to try to comply with Section 409A of the Code, such modification shall be made
in good faith and shall, to the maximum extent reasonably possible, maintain the
original intent of the applicable provision without violating the provisions of
Section 409A.

4



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, the Company shall not be required to assume
any economic burden in connection with compliance or noncompliance with
Section 409A of the Code.   4.   CONFIDENTIALITY.     a. Executive acknowledges
that his position with Company will bring Executive in close contact with many
confidential affairs of the Company and its subsidiaries, including, but not
limited to, information about costs, profits, financial data, markets, trade
secrets, sales, products, key personnel, pricing policies, customer lists,
development projects, operational methods, technical processes, plans for future
development, business affairs and methods and other information not readily
available to the public. In recognition of the foregoing, Executive covenants
and agrees that:

(i) Executive will keep secret all material confidential matters of the Company
and its subsidiaries which are not otherwise in the public domain and will not
disclose them to anyone outside of the Company and its subsidiaries, either
during or after the termination of his Employment, except with the Company’s
written consent and except for such disclosure as is necessary in the
performance of Executive’s duties or to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency; and
(ii) Executive will deliver promptly to the Company on termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents (and all copies
thereof)containing confidential material relating to the Company and its
subsidiaries, which Executive may then possess or have under his control.

5.   INTELLECTUAL PROPERTY.

a. All right, title, and interest in and to all inventions, patent applications,
patents thereon, know-how and trade secret information, and all copyrightable
material, copyrights, and copyright applications (collectively, “Intellectual
Property”) that Executive conceives or originates, either individually or
jointly with others, and which relate to the business of the Company, will be
the sole and exclusive property of the Company, and Executive hereby irrevocably
assigns and conveys the sole and exclusive right, title and interest therein,
free and clear of any liens or other encumbrances. Such Intellectual Property
shall include, but not be limited to, Intellectual Property that:
(i) Is based on any confidential or proprietary information of the Company or of
any vendor, supplier or customer of the Company;
(ii) Is related to the actual business of or research and development of the
Company;
(iii) Was developed with use of materials, employees, supplies or facilities of
the Company; or
(iv) Was funded by the Company.
b. Executive agrees to execute promptly any papers and perform promptly any
other reasonable acts necessary to assist the Company to perfect all rights,
including all Intellectual Property rights, reserved or conveyed thereto
hereunder. Executive agrees to render promptly aid

5



--------------------------------------------------------------------------------



 



and assistance to the Company in any interference or litigation pertaining to
such Intellectual Property, and all reasonable expenses therefor incurred by
Executive at the request of the Company will be borne by the Company.
c. Executive will promptly disclose to the Company all Intellectual Property
conceived or originated pursuant to his employment.
d. Executive warrants that in the event that Executive creates any original
materials or uses any proprietary information in rendering services, none of
such material shall infringe any copyrights, trade secrets, rights of privacy,
or any other rights of others.

6.   COVENANT NOT TO COMPETE.

a. Executive acknowledges that the businesses of the Company is highly
competitive and international in scope, that its products are sourced and
marketed throughout North America, that the Company competes in nearly all of
its business activities with other organizations which are or could be located
throughout North America and that the nature of Executive’s services, position
and expertise are such that he is capable of competing with the Company from
nearly any location in North America. Executive further acknowledges that all
services of Executive are exclusive to the Company, and that Executive’s
performances and services hereunder are of a special, unique, unusual,
extraordinary and intellectual character which gives them peculiar value, the
loss of which cannot reasonably or adequately be compensated in an action at law
for damages and that a breach by Executive of the terms of this Section 6 of
this Agreement will cause the Company irreparable injury.
b. In recognition of the foregoing, Executive covenants and agrees that he will
not, as a principal, officer, director, shareholder, partner, member, employee,
consultant, independent contractor, agent or executive or in any other capacity
whatsoever, without the prior written consent of the Company, do any of the
following during his employment with the Company, plus (i) an additional six
(6) months following a Severance Event that occurs during the first twelve
months of Executive’s employment; or (ii) an additional twelve (12) months
following a Severance Event that occurs after the first twelve (12) months of
Executive’s employment:
(i) Engage in a business that competes with a material portion of the Company’s,
or any of its subsidiaries, business activities;
(ii) Acquire any ownership of any kind in, or become associated with or provide
services to any other person, corporation, partnership, limited liability
company, business trust, association or other business entity engaged in a
business that competes with a material portion of the Company’s, or any of its
subsidiaries, business activities;
(iii) Intentionally and knowingly solicit or attempt to solicit or participate
in the solicitation of a vendor or a customer of the Company, or any of its
subsidiaries, to terminate his, her or its relationship therewith; or
(iv) Solicit or attempt to solicit or encourage any person, who is then, or was
within the then most recent twelve (12) month period, to the knowledge of
Executive, an employee, agent, consultant or representative of the Company or
any of its subsidiaries, to become an employee, agent, representative or
consultant of or to Executive or any other individual or entity.

6



--------------------------------------------------------------------------------



 



c. Nothing in this Section 6 of this Agreement shall prevent Executive from
making or holding an investment in securities traded on any national securities
exchange or traded in the over-the-counter market, provided said investments do
not exceed one percent (1%) of the issued and outstanding securities of any one
such issuer or, if the total investment in the issuer is $500,000 or less, up to
five percent (5%) of such issued and outstanding securities.

7.   NO CONFLICTS. Executive represents and warrants that he is not a party to
any agreement with any other person or business entity, including former
employers, that in any way affects Executive’s employment by Company or relates
to the same subject matter of this Agreement or conflicts with his obligations
under this Agreement, or restricts Executive’s services to Company.   8.  
ASSIGNMENT. This Agreement and all of the provisions hereof will be binding upon
and inure to the benefit of the Company’s successors and assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by Executive.   9.   SEVERABILITY. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or unenforceable or invalid under applicable law, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.   10.   COMPLETE AGREEMENT. This
Agreement contains the complete agreement between the parties with respect to
the subject matter hereof and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. No person, whether or not an
officer, agent, employee or representative of any party, has made or has any
authority to make for or on behalf of that party any agreement, representation,
warranty, statement, promise, arrangement or understanding not expressly set
forth in this Agreement (“Parole Agreements”). The parties acknowledge that in
entering into this Agreement, they have not relied and will not in any way rely
upon any Parole Agreements.   11.   COUNTERPARTS. This Agreement may be executed
in one or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together, when delivered,
will constitute one and the same instrument.   12.   GOVERNING LAW; CHOICE OF
FORUM; ENFORCEMENT. The internal law, without regard to conflicts of laws
principles, of the State of Minnesota will govern all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement. Any and every legal proceeding
arising out of or in connection with this Agreement shall be brought in the
appropriate courts of the State of Minnesota, and each of the parties hereto
consents to the exclusive jurisdiction of such courts.

7



--------------------------------------------------------------------------------



 



13.   INJUNCTIVE RELIEF. Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
Paragraphs 3, 4 and 5 of this Agreement. Accordingly, Executive specifically
agrees that the Company shall be entitled to injunctive relief to enforce the
provisions of such Paragraphs.   14.   NO WAIVER. No term or condition of this
Agreement shall be deemed to have been waived, nor shall there by any estoppel
to enforce any provisions of this Agreement, except by a statement in writing
signed by the party against whom enforcement of the waiver or estoppel is
sought. Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.   15.  
MODIFICATION. This Agreement may not be altered, modified or amended except by
an instrument in writing signed by Executive and the Company.       IN WITNESS
WHEREOF, the parties hereto have caused this Agreement to be executed as of the
day and year first above written.

                  NAVARRE CORPORATION   EXECUTIVE    
 
               
By:
               
 
 
 
Cary L. Deacon,      
 
Ward Thomas    
 
  Its: President and CEO            

8



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF GENERAL RELEASE
Navarre Corporation, a Minnesota corporation, and Ward Thomas (“Executive”), a
resident of the State of Minnesota, agree that:
     1. Definitions. All words used in this Release are intended to have their
plain meanings in ordinary English. Specific terms in this Release have the
following meanings:

  a.   “Navarre” means Navarre Corporation and any of its successors, assigns
and/or its affiliated and predecessor companies, and the present and former
officers, administrators, partners, insurers and agents of it, whether in its
individual or official capacities.     b.   “Executive’s Claims” means all
claims listed in Paragraph 4, General Release of All Claims.     c.   “Release”
or “Agreement” means this General Release Agreement.     d.   “Executive
Severance Agreement” means the agreement attached as Exhibit A, dated March 20,
2008, which terms and conditions are incorporated herein.

     2. Last Day of Employment. Executive’s last day of employment with Navarre
was                            , 20____.
     3. Consideration. In consideration of the signing of this Release, the
agreements set forth herein, and those terms set forth in the Executive
Severance Agreement, Navarre agrees to make the severance payment as outlined in
the Executive Severance Agreement, Paragraph 4.
     4. General Release of All Claims. Executive knowingly and voluntarily
releases and forever discharges, to the full extent permitted by law, Navarre of
and from any and all claims, known and unknown, asserted and unasserted,
Executive has or may have against Navarre as of the date of execution of this
Release including, but not limited to, the following claims and any alleged
violation of:

  a.   All claims arising out of or relating to Executive’s employment with
Navarre and Executive’s termination; and     b.   All claims arising out of or
relating to statements, actions, or omissions of Navarre; and     c.   All
claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal or any other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation
claims under the Age Discrimination in Employment Act of 1967, as amended; Title
VII of the Civil Rights Act of 1964, as amended; the Americans with Disabilities
Act of 1990, as amended; Section 1981 of the Civil Rights Act of 1866; the
Sarbanes-Oxley Act of 2002, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the Equal Pay Act of 1963, as amended; the Immigration

9



--------------------------------------------------------------------------------



 



      Reform and Control Act of 1986, as amended; the Worker Adjustment and
Retraining Notification Act; the Minnesota Human Rights Act, as amended; the
Fair Credit Reporting Act, as amended; and workers’ compensation
non-interference or non-retaliation statutes; and     d.   All claims for
alleged wrongful discharge; breach of contract; breach of implied contract;
breach of a covenant of good faith and fair dealing; breach of fiduciary duty;
estoppel; Executive’s activities, if any, as a “whistleblower;” defamation;
infliction of emotional distress; fraud; misrepresentation; negligence;
harassment; retaliation or reprisal; constructive discharge; assault; battery;
rape; false imprisonment; invasions of privacy; interference with contractual or
business relationships; any other wrongful employment practices or violation of
any common law; and     e.   All claims for compensation of any kind, including
without limitation, bonuses, commissions, vacation pay, and expense
reimbursements beyond that which Executive has received or will receive as a
result of this agreement; and     f.   All claims for back pay, front pay,
reinstatement, other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages, and punitive damages; and     g.   All
claims for attorneys’ fees, costs and interest.

However, Executive’s Claims do not include any claims that the law does not
allow to be waived or any claims that may arise after the date on which
Executive signs this Release.
     5. Taxability. Executive agrees that the consideration referenced herein is
intended as wage loss and Executive understands that the severance will be paid
through the regular payroll system with applicable withholdings. However,
Navarre shall have no responsibility or liability as a result of Executive’s
characterization of any amounts paid by Navarre as taxable or non-taxable
damages and Executive agrees to indemnify Navarre and hold it harmless for all
such liability or obligations, if any.
     6. No Unlawful Limitation. Executive understands and agrees that,
notwithstanding anything to the contrary in this Release, nothing is intended to
and/or nothing shall: (a) constitute an unlawful release or waiver of any of his
rights under any laws; or (b) prevent, impede, or interfere with his ability or
right to: (i) provide truthful testimony pursuant to subpoena, (ii) file any
charge with, or participate in an investigation or proceeding conducted by any
governmental entity, (iii) enforce this Agreement, and/or (iv) seek defense and
indemnification for any claims asserted by third parties arising out of the
performance of Executive’s duties as an officer of Navarre for which Navarre is
obligated by state or federal law to defend and indemnify Executive.
Notwithstanding anything to the contrary, nothing in this Release is intended to
be nor shall be construed to be a violation of any law.
     7. Confidentiality. To the fullest extent permitted by law, Executive
agrees to keep this Release and its terms and conditions of the settlement
confidential. Notwithstanding the confidentiality covenants, Executive may make
disclosure to his attorneys, wife and tax advisor(s), provided that before any
such disclosure is made, all such persons to whom disclosure is to be made agree
to keep this Release and its terms and conditions confidential, and Executive
may make disclosure as required by law.
     8. Affirmations. Executive affirms that he has not filed, caused to be
filed, or presently is not a party to any claim, complaint, or action against
Navarre in any forum or form. Executive further

10



--------------------------------------------------------------------------------



 



affirms that he has been paid and/or has received all leave (paid or unpaid),
compensation, wages, vacation payment and/or buyout, bonuses, commissions,
and/or benefits to which he may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him, except as provided in this Agreement. Executive further affirms that he has
no known workplace injuries or occupational diseases and has been provided with
and/or has not been denied any leave requested under the Family and Medical
Leave Act. Executive affirms and warrants that he has, and will continue to,
comply fully with the covenants contained in Paragraphs 5, 6 and 7 of the
Executive Severance Agreement.
     9. Nondisparagement. Executive agrees not to disparage the reputation or
character of Navarre, its subsidiaries, or any of its or their directors,
officers or employees.
     10. Governing Law and Interpretation. This Release shall be governed and
conformed in accordance with the laws of the State of Minnesota. In the event
that Executive or Navarre breaches any provision of this Release, Executive and
Navarre affirm that either may institute an action to be decided by a judge
without a jury to specifically enforce any term or terms of this Release. Should
any provision of this Release be declared illegal or unenforceable by any court
of competent jurisdiction and cannot be modified to be enforceable, excluding
the general release language, such provision shall immediately become null and
void, leaving the remainder of this Release in full force and effect.
     11. Prevailing Parties Recovery in the Event of Breach. If either party
violates this Agreement, the non-breaching party has a right to sue for such
breach and the prevailing party shall pay to the other party any reasonable
attorneys’ fees, costs and expenses associated with such litigation.
     12. Amendment. This Release may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Release.
     13. Entire Agreement. This Release and the Executive Severance Agreement,
which is attached and incorporated herein by reference, set forth the entire
agreement between Executive and Navarre. Executive acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to accept this Release, except for those set
forth in this Release.
     14. Benefit Plans. The expiration or forfeiture of awards granted to
Executive under the 1992 Stock Option Plan and 2004 Stock Plan are governed by
the terms of each individual award agreement. Generally, vested stock options
under the 2004 Stock Plan, must be exercised within 90 days of the last day of
employment and no later than 4:00 p.m. Minneapolis time on said date. This
Agreement does not affect vested benefits under the Navarre 401(k) Plan and
benefit continuation rights under COBRA.
     15. Return of Company Property. Executive agrees that he will immediately
return to Navarre all property, equipment, documents, reports, or any other
documentation related to Navarre including, but not limited to, records, keys
and pass cards, software and other physical or personal property which he has
received or prepared or helped to prepare in connection with his employment,
which is in his possession or control, and Executive further agrees not to
retain any copies, duplications, reproductions or excerpts thereof (whether
tangible or electronic).
     16. No Admission of Liability. It is expressly understood that this
Agreement does not constitute, nor shall it be construed as, an admission by
Navarre of Executive of any liability or unlawful conduct whatsoever. Navarre
and Executive specifically deny any liability or unlawful conduct.

11



--------------------------------------------------------------------------------



 



     EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT HIS OWN ATTORNEY
CONCERNING THIS RELEASE. HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE
PROMISES HEREIN AND TO RECEIVE THE SUMS IN PARAGRAPH 3 ABOVE AND PARAGRAPH 4 OF
THE EXECUTIVE SEVERANCE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION AND ADVICE FROM HIS LEGAL COUNSEL, ENTERS INTO THIS RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ANY AND ALL CLAIMS HE MIGHT HAVE AGAINST
NAVARRE.
     Executive further acknowledges that he has the right to rescind this
Release within fifteen (15) calendar days after it has been signed. To be
effective, the rescission must be in writing and be delivered to Navarre either
by hand delivery or by mail, properly addressed to Navarre and sent by certified
mail, return receipt requested, within the fifteen (15) day period.
     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Release as of the date set forth below:

                                      Navarre Corporation,                 a
Minnesota corporation    
 
                       
 
          By:                                  
Name:
              Name:        
Dated:
              Its:        
 
                       
 
              Dated:        
 
                       

12